As filed with the Securities and Exchange Commission on November 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS September, 2010 (Unaudited) Name of Issuer or Title of Issue Shares Value COMMON STOCK - 81.5% Aerospace & Defense - 3.4% Innovative Solutions and Support, Inc. (a) $ Lockheed Martin Corporation Airlines - 1.3% Allegiant Travel Company Automobiles & Components - 8.9% Ford Motor Company (a) Fuel Systems Solutions Inc. (a) Sonic Automotive, Inc. Westport Innovations Inc. (a)(b) Banks - 2.9% Bank of America Corp. Communications Equipment - 3.5% Cisco Systems, Inc. (a) DragonWave Inc. (a)(b) Computers & Equipment - 1.3% Intel Corp. Health Care Providers & Services - 11.2% Amedisys, Inc.(a) Laboratory Corporation of America Holdings (a) UnitedHealth Group, Inc. Household Durables - 0.2% Stanley Furniture Co., Inc. (a) Information Software & Services - 4.2% Oracle Corp. Insurance - 3.5% Berkshire Hathaway Inc. - Class B (a) Oil, Gas & Consumable Fuels - 6.2% Chesapeake Energy Corp. (c) Helix Energy Solutions Group Inc. (a) Noble Corporation (b) Transocean Ltd. (a)(b) THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS September, 2010 (Unaudited) Name of Issuer or Title of Issue Shares Value Pharmaceuticals & Biotechnology - 11.6% Abbott Laboratories $ Gilead Sciences, Inc. (a) Hospira, Inc. (a) Marshall Edwards, Inc. (a) Novogen, Ltd. - ADR (a)(b) Pfizer, Inc. Retail - 2.8% Aeropostale, Inc. (a) Group 1 Automotive, Inc. Software & Services - 0.5% Symantec Corporation (a) Technology Hardware & Equipment - 5.9% Corning Incorporated Hewlett-Packard Co. MEMC Electronic Materials (a) MIPS Technologies, Inc. (a) Telecommunication Services - 6.7% AT&T Inc. Telefonica S.A. - ADR (b) Tobacco - 4.3% Philip Morris International, Inc. Trading Companies & Distributors - 3.1% Rush Enterprises, Inc. - Class A (a) Rush Enterprises, Inc. - Class B (a) WESCO International, Inc. (a) Total Common Stocks (Cost $488,020,941) Principal Name of Issuer or Title of Issue Amount Value SHORT-TERM INVESTMENTS - 7.9% MetLife Commercial Paper, 0.103%, 11/04/2010 $ University of California Commercial Paper, 0.218%, 10/07/2010 Total Short-Term Investments (Cost $49,996,711) TOTAL INVESTMENTS (Cost $538,017,652) - 89.4% ASSETS IN EXCESS OF OTHER LIABILITIES- 10.6% TOTAL NET ASSETS - 100.0% $ ADR - American Depository Receipt (a) Non-income producing security. (b) Foreign company. (c) Shares are held as collateral for all or a portion of a corresponding written option contract. THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF WRITTEN OPTIONS September, 2010 (Unaudited) Contracts Name of Issuer or Title of Issue (100 Shares Per Contract) Value WRITTEN CALL OPTIONS - 0.0% Chesapeake Energy Corp. Expiration October 2010 Exercise Price $24.00 $ Total Options Written $ (Premiums Received $1,352,517) Summary of Fair Value Exposure at September 30, 2010 The Fund performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks* $- $- Short-Term Investments - - Total Investments $- Written Option Contracts $- $- * Please refer to the Schedule of Investments to view Common Stocks segregated by industry type. There were no transfers into or out of Level 1 or Level 2 during the period. The Fund did not invest in any Level 3 investments during the period. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ 538,017,652 Gross unrealized appreciation $ Gross unrealized depreciation -37,486,774 Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Wexford Trust By (Signature and Title) /s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date11/23/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date11/23/10 By (Signature and Title)* /s/ James S. Head James S. Head, Treasurer Date11/23/10 * Print the name and title of each signing officer under his or her signature.
